Exhibit 10.48

CONFIDENTIAL TREATMENT. THE PORTION OF THIS EXHIBIT THAT HAS BEEN REPLACED WITH
“[*****]” HAS BEEN FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
AND IS THE SUBJECT OF AN APPLICATION FOR CONFIDENTIAL TREATMENT.

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

(FY 2011 PERFORMANCE STOCK UNITS)

You have been granted units representing shares of Common Stock of Ariba, Inc.
(the “Company”) on the following terms:

 

Name of Recipient:    Costello, Kevin Number of Units Granted:    126,874 Number
of Units at Maximum:    253,748 Date of Grant:    October 5, 2010

By accepting this grant, you agree as follows:

 

1. This grant is made under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement. The Plan is available
on the Company’s internal web site at http://stock.ariba.com.

 

2. The Company may deliver by email all documents relating to the Plan or this
grant (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus“ is available on the Company’s internal web site at
http://stock.ariba.com. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy whenever you acquire or dispose of the Company’s
securities. The Company’s Securities Trading Policy is available on the
Company’s internal web site at http://stock.ariba.com.

 

RECIPIENT: /s/ Kevin Costello



--------------------------------------------------------------------------------

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units    No payment is required for the units that you are
receiving. Vesting—General Rules    Your units (or a percentage thereof) will
vest after the FY 2011 Performance-Based Vesting Conditions are satisfied, as
described below, subject to any further adjustment based on failure to meet
fully the FY 2012 Threshold Performance Measures, as described below.    No
units will vest after your Service (as defined below) has terminated for any
reason, except as set forth in a Severance Agreement between you and the
Company. FY 2011 Performance-Based Vesting Conditions   

Subject to any adjustment based on failure to meet fully the FY 2012 Threshold
Performance Measures, the number of your units that vest will be determined on
the basis of Subscription Software Revenue (as defined below) and Network
Revenue (as defined below) for fiscal year 2011, as calculated pursuant to the
following two tables. 75% of the number of units granted (as shown in the Notice
of Stock Unit Award) shall be adjusted based on Table 1 below and 25% of the
number of units granted (as shown in the Notice of Stock Unit Award) shall be
adjusted based on Table 2 below:

 

Table 1

 

FY 2011 Subscription

Software Revenue:

  

Percentage Adjustment for

75% of Units Granted:

Less than $[*****]M    0% $[*****]M    50% $[*****]M    75% $[*****]M    95%
$[*****]M    100% $[*****]M    105% $[*****]M    125% $[*****]M    145%
$[*****]M    165% $[*****]M or More    200%

 

2



--------------------------------------------------------------------------------

Table 2

 

FY 2011 Network Revenue:

  

Percentage Adjustment for

25% of Units Granted:

Less than $[*****]M    0% $[*****]M    50% $[*****]M    75% $[*****]M    90%
$[*****]M    95% $[*****]M    100% $[*****]M    105% $[*****]M    130% $[*****]M
   165% $[*****]M or More    200%

 

   Straight-line interpolation will be used for Subscription Software Revenue
and Network Revenue amounts between the increments set forth above. FY 2012
Threshold Performance Measures    After the number of units is calculated
pursuant to the tables above, there may be a further adjustment to those
calculated amounts based on FY 2012 Subscription Software Revenue and FY 2012
Network Revenues as described in the tables below.

 

Table 3

 

FY 2012 Subscription

Software Revenue:

  

Percentage of Total Number of

Adjusted Units That Vests:

Less than or equal to FY 2011 Subscription Software Revenue   

75% of Performance Adjusted Units calculated

under Table 1 above

Equal to or Greater than the FY 2012 Threshold Performance Measures (defined
below)   

100% of Performance Adjusted Units calculated

under Table 1 above

 

3



--------------------------------------------------------------------------------

Table 4

 

FY 2012 Network Revenue:

  

Percentage of Total Number of

Adjusted Units That Vests:

Less than or equal to FY 2011 Network Revenue   

75% of Performance Adjusted Units calculated

under Table 2 above

Equal to or Greater than the FY 2012 Threshold Performance Measures (defined
below)   

100% of Performance Adjusted Units calculated

under Table 2 above

 

   Straight-line interpolation will be used for Subscription Software Revenue
and Network Revenue amounts between the increments set forth above. Vesting Date
   100% of the units calculated pursuant to the tables above will vest on
November 15, 2012, subject to satisfaction of the performance-based vesting
conditions set forth above and provided that your Service is continuous until
that date. Adjustment of Performance-Based Vesting Conditions    The Committee,
at its sole discretion, may make appropriate adjustments in the FY 2011
Performance-Based Vesting Conditions and the FY 2012 Threshold Performance
Measures in order to account for extraordinary events, including (without
limitation) acquisitions and other corporate or financial events. Forfeiture   
If your Service terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date, except as set
forth in a Severance Agreement between you and the Company. This means that any
units that have not vested under this Agreement or a Severance Agreement will
immediately be cancelled. You receive no payment for units that are forfeited.
   The Company determines when your Service terminates for this purpose. Leaves
of Absence and Part-Time Work    For purposes of this grant, your Service does
not terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by applicable law, the Company’s
written leave of absence policy (as in effect for similarly situated employees)
or the terms of your leave. But your Service terminates when the approved leave
ends, unless you immediately return to active work.

 

4



--------------------------------------------------------------------------------

   If you go on a leave of absence during a performance period under this award,
the Company may reduce your award based upon the amount of time that you were on
leave, but in no event will the reduced award be smaller than the original award
multiplied by the ratio between time worked and the entire performance period.
Similarly, if you commence working on a part-time basis, then the Company may
reduce your award based on the percentage of time worked as compared to a
full-time employee. Settlement of Units    Each unit will be settled on the
first Permissible Trading Day (as defined below) that occurs on or after the day
when the unit vests. However, each unit must be settled not later than the later
of (a) December 15 of the Company’s fiscal year after the fiscal year in which
the unit vests or (b) March 15 of the calendar year after the calendar year in
which the unit vests.    At the time of settlement, you will receive one share
of the Company’s Common Stock for each vested unit. Section 409A    This
paragraph applies only if the Company determines that you are a “specified
employee,” as defined in the regulations under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), at the time of your “separation
from service,” as defined in those regulations. If this paragraph applies, then
any units that otherwise would have been settled during the first six months
following your separation from service will instead be settled during the
seventh month following your separation from service, unless the Company
determines that the settlement of those units is exempt from Section 409A of the
Code. Nature of Units    Your units are mere bookkeeping entries. They represent
only the Company’s unfunded and unsecured promise to issue shares of Common
Stock (or distribute cash) on a future date. As a holder of units, you have no
rights other than the rights of a general creditor of the Company. No Voting
Rights or Dividends    Your units carry neither voting rights nor rights to cash
dividends. You have no rights as a stockholder of the Company unless and until
your units are settled by issuing shares of the Company’s Common Stock. Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any units. For instance, you may not use your units as security for a
loan.

 

5



--------------------------------------------------------------------------------

Withholding Taxes    No stock certificates or cash will be distributed to you
unless you have made arrangements, as directed by the Company, for the payment
of any withholding taxes that are due as a result of the settlement of this
award. At the discretion of the Company, these arrangements may include
(a) payment in cash, (b) payment from the proceeds of the sale of shares through
a Company-approved broker or (c) withholding shares of Company stock that
otherwise would be issued to you when the units are settled. However, if you are
a Company officer subject to Section 16 of the Securities Exchange Act of 1934,
as amended, then your withholding tax obligations in connection with this award
will be satisfied pursuant to clause (c) of the preceding sentence unless
otherwise determined in advance by the Committee. The fair market value of these
shares, determined as of the date when taxes otherwise would have been withheld
in cash, will be applied to the withholding taxes. Restrictions on Resale    You
agree not to sell any shares at a time when applicable laws, Company policies or
an agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify.
Employment at Will    Your award or this Agreement does not give you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Adjustments    In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of your units
will be adjusted accordingly, as the Company may determine pursuant to the Plan.
Effect of Merger    If the Company is a party to a merger, consolidation or
reorganization, then your units will be subject to Section 10.3 of the Plan,
provided that any action taken must either (a) preserve the exemption of your
units from Section 409A of the Code or (b) comply with Section 409A of the Code.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware (without regard to its choice-of-law provisions). The
Plan and Prior Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this grant are superseded.
However, if you and the Company entered into a Severance Agreement, then that
Severance Agreement is not superseded and will continue to apply as described
below.

 

6



--------------------------------------------------------------------------------

Amendments    This Agreement may be amended only by another written agreement
between the parties. Interpretation of Severance Agreement    If you and the
Company entered into a Severance Agreement, then the vesting acceleration
provisions or vesting continuation provisions (as applicable) of that Severance
Agreement will be applied to this award as follows:   

•        If a Change in Control (as defined in the Severance Agreement) occurs
and you become entitled to accelerated vesting under the Severance Agreement
after the Change in Control but before October 1, 2011, then 200% of the total
number of your granted units will vest immediately. The FY 2011
Performance-Based Vesting Conditions and the FY 2012 Threshold Performance
Measures will be disregarded.

  

•        If no Change in Control occurs but you become entitled to accelerated
vesting (or continued vesting during a defined Continuation Period) under the
Severance Agreement before October 1, 2011, then, for the purpose of calculating
the number of shares eligible for vesting acceleration or vesting continuation
under the Severance Agreement, the FY 2011 Performance-Based Vesting Conditions
will be deemed to have been met at the 100% award vesting levels defined in
Table 1: Subscription Software Revenue and in Table 2: Network Revenue above.
The FY 2012 Threshold Performance Measures will be disregarded.

  

•        If you become entitled to accelerated vesting (or continued vesting
during a defined Continuation Period) for any reason under the Severance
Agreement after September 30, 2011, but before October 1, 2012, then, for the
purpose of calculating the number of shares eligible for vesting acceleration or
vesting continuation under the Severance Agreement, the actual percentage of the
units calculated pursuant to Table 1: Subscription Software Revenue and in Table
2: Network Revenue above will be used. The FY 2012 Threshold Performance
Measures will be disregarded.

  

•        If you become entitled to accelerated vesting (or continued vesting
during a defined Continuation Period) for any reason under the Severance
Agreement after September 30, 2012, for the purpose of calculating the number of
shares eligible for vesting acceleration or vesting continuation under the
Severance Agreement, the actual percentage of the units calculated pursuant to
Table 1: Subscription Software Revenue and in Table 2: Network Revenue above
will be used, subject to any adjustment pursuant to the second table based on
failure to meet fully the FY 2012 Threshold Performance Measures.

 

7



--------------------------------------------------------------------------------

Definitions:    Committee    “Committee” means the Compensation Committee of the
Company’s Board of Directors. FY 2012 Threshold Performance Measures   

“FY 2012 Threshold Performance Measure” means, for calculations made under Table
3 above, the amount of Subscription Software Revenue that is 102% of the actual
FY 2011 Subscription Software Revenue achieved.

 

“FY 2012 Threshold Performance Measure” means, for calculations made under Table
4 above, the amount of Network Revenue that is 102% of the actual FY 2011
Network Revenue achieved.

Permissible Trading Day    “Permissible Trading Day” means a day that satisfies
each of the following requirements:   

•        The Nasdaq Global Market is open for trading on that day,

  

•        You are permitted to sell shares of the Company’s Common Stock on that
day without incurring liability under Section 16(b) of the Securities Exchange
Act of 1934, as amended,

  

•        Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) you have implemented a trading plan under Rule 10b5-1 of the Securities and
Exchange Commission covering the shares of the Company’s Common Stock to be
issued under this Agreement and your trading plan has been approved by the
Company’s Compliance Officer,

  

•        Under the Company’s written Securities Trading Policy, you are
permitted to sell shares of the Company’s Common Stock on that day, and

  

•        You are not prohibited from selling shares of the Company’s Common
Stock on that day by a written agreement between you and the Company or a third
party.

Service    “Service” means service as an employee, consultant or director of the
Company or a subsidiary of the Company.

 

8



--------------------------------------------------------------------------------

Network Revenue    “Network Revenue” means network-related software fees paid by
suppliers, buyers, and third parties and is a component of Subscription Software
Revenue as defined below. Subscription Software Revenue    “Subscription
Software Revenue” means subscription software revenue as determined under U.S.
GAAP and published in the Company’s periodic financial reports.

BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE, IN THE PLAN AND IN

THE NOTICE OF STOCK UNIT AWARD.

 

9